DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/06/2020 has been entered.  Claims 1-9 are pending.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  in claim 2, last line, “es” should be replaced with “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on line 2, the word “joining” is used.  It is unknown whether “joining” means bonding or mixing.  It appears that “joining” means mixing according to the original specification P7/L9-20).
Regarding claim 8, on line 2, the instant claim recites “the elastomer is thermoplastic”.  It appears that Applicant means the elastomer is a thermoplastic elastomer.  Please clarify the meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (DE 102009017129 A1, See machine translation for citation) in view of Nishikawa (JP 08073639 A, See machine translation for citation)
Regarding claim 1, Lorenz discloses a massage device, in particular for sexual stimulation (a sexual toy) [0001].  Lorenz discloses a base bond consists of an artificial stone material which includes a hardened binder mixed with an additive made of sand or rock powder (particles of an aggregate) [0016].  Elastic binders may be used in the artificial stone [0018].
	However, Lorenz does not disclose an expanded or foamed polymer.  Nishikawa teaches a foam of rubber prepared by mixing a rubber with Sansen Stone powder (particles of aggregate) (Abstract).  Nishikawa is concerned with a foamed product (Abstract).  Lorenz and Nishikawa are analogous art concerned with similar technical difficulty, namely meeting the hygiene requirements such as having antimicrobial and antifungal property.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add as the base bond as per the teachings of Lorenz with the foamed product per the teachings of Nishikawa, and the motivation to do so would have been as Nishikawa suggests antifungal and antimicrobial properties (Abstract).  
	Regarding claim 2, Lorenz discloses a cold-hardening silicone material as the bore (external sheath of silicone)  [0037].  
	
Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Lorenz discloses a massage device [0001].  However, Lorenz does not teach or suggest a plastic core less flexible than the composite material, expanded polypropylene, expanded polyethylene, expanded polystyrene, the elastomer is a thermoplastic elastomer.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Franssen (US 2015/0298375 A1) teaches the preparation of plastic composite molded bodies in which hard-soft molded bodies made of flow-melting thermoplastics and light curable polyorganosiloxane compositions.
Murison (US 2016/0008218 A1) teaches adult devices for sexual and therapeutic purposes.
FR 1589645 A teaches artificial stones.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767